Exhibit 99.1 iPASS REPORTS SECOND QUARTER 2 Solid Cash Flow, Continued Operating Efficiency and GAAP Profitability Highlight Q2 Results REDWOOD SHORES, CA — August 6, 2009 — iPass Inc. (NASDAQ: IPAS), a leading provider of enterprise mobility services, today reported financial results for its second quarter ended June 30, 2009. On a GAAP basis, iPass reported $1.0 million of net income, or $0.02 per diluted share, on revenues of $43.7 million for the second quarter of 2009. This is compared to a $3.0 million net loss, or ($0.05) per diluted share, on revenues of $44.6 million in the prior quarter, which included restructuring charges of $3.3 million. The company also reported cash flow from operations of $2.3 million for the second quarter of 2009, a $1.4 million increase over the first quarter 2009. On a non-GAAP basis, which excludes SFAS 123R stock-based compensation expense, amortization of acquired intangibles and restructuring charges, net income was $1.8 million, or $0.03 per diluted share, for the second quarter of 2009 versus net income of $1.3 million, or $0.02 per diluted share, in the prior quarter. “Overall, we are pleased with the solid profitability and cash flow results for the second quarter and the important progress that we’ve made in several key areas of the business,” said Evan Kaplan, President and Chief Executive Officer of iPass. “We remain focused, however, on identifying areas for further improvement,” added Kaplan.“With our new executive team now in place, I believe we are well positioned to continue moving the company in new directions to drive revenue growth and increase stockholder value over time.” Financial Highlights(1) (in millions, except per share amounts) Q2 ’09 Q1 ’09 Q2 ’08 Revenues Wi-Fi and Hotel Ethernet $ $ $ Managed Network Services $ $
